Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
As to claim 1 and claim 31:
Parker et al. discloses an optical coating structure is provided that when applied to a surface of an object, such as footwear, to imparts a colour to the object.  The optical coating structure comprising a base layer; a reflector on the base layer; and profile elements on the base layer under the reflector in Par. 190, abstract. 
Park does not disclose the article can comprise transparent or translucent base film: Although Park discloses the base film can comprise transparent material, Park however discloses when the base layer is transparent it need to be coated to be opaque to at least visible light to prevent light coming through the optical coating layer in Par. 121. Thus, there cannot be a second structural color visible through the opposing second film surface. 
In another word, Parker et a. does not disclose the first side of the optical element or profile element imparts a first structural color to the first film surface of the article and the second side of the optical element imparts a second structural color to the second film surface of the article, wherein the first structural color has a first at least one hue and is visible on the first film surface and the second structural color has a 
Nagahama et al. also does not teach having the first structural color differs from the second structural color, instead Nagahama et al. want to alleviate color variations and the color is not created by optical layers (see e.g. Par. 99, 105, 114). For the above reason, Nagahama et al. also does not teaches the first side of the optical element imparts a first structural color to the first film surface of the article and the second side of the optical element imparts a second structural color to the second film surface of the article, wherein the first structural color has a first at least one hue and is visible on the first film surface and the second structural color has a second at least one hue and is visible through the opposing second film surface, and the first structural color differs from the second structural color" as recited in claim 1.
As the result, Parker and Nagahama also do not teach that the "wherein the first structural color is a multihued structural color that changes between 2-4 hues as the angle of observation or illumination changes by 15 degrees or more, wherein the second structural color is a multihued structural color that changes between 2-4 hues as the angle of observation or illumination changes by 15 degrees or more." as cited in claim 31. 

Claims 1, 9-13, 21, 23, 25-27, 30-33, 35 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TONG GUO/Primary Examiner, Art Unit 1783